DETAILED ACTION
In application filed on 06/21/2019, Claims 1 and 4-21 are pending. Claims 1 and 4-21 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the chamber" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 

Also, Claim 12 recites the limitation “an interface” and it is not clear how this limitation further limits the limitation “an interface” is Claim 1. Applicant does not provide clarity of on the similarity of the “an interface” limitation in both Claim 1 and Claim 12. 
For expedited examination purposes, “an interface” in Claim 12 is interpreted as “another interface”. 

Claim 11 and 15 recites the limitation “an additional chamber” and it is not clear how this limitation further limits the limitation “an additional chamber” is Claim 1. Applicant does not provide clarity of on the similarity of the “an additional chamber” limitation in both Claim 1 and Claim 15. 
For expedited examination purposes, “an additional chamber” in Claim 12 is interpreted as “another chamber”. 
Also, Claim 15 recites the limitation “hydrophilic pillars” and it is not clear how this limitation further limits Claim 14 and the limitation “hydrophilic pillars” is Claim 12. Applicant does not provide clarity of on the similarity of the “hydrophilic pillars” limitation in both Claim 15 and Claim 12. 
For expedited examination purposes, “hydrophilic pillars” in Claim 15 is interpreted as “another hydrophilic pillars”. 

Regarding claim 19 and 20, the term “integrity quality” is not clear. The term “integrity quality” is not defined by the claim and the specification does not provide 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-13, 15-16 and 19-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Perrault. JR. et al. [US20150328637A1, hereinafter ‘Perrault’].
Regarding Claim 1, Perrault teaches a micro-fluidic device [Abstract, ‘microfluidic chip assembly’] to sort out objects from a liquid stream, the device comprising:
a first channel [Para 0076, 0116; Fig. 5A, ref. 330; Para 0098,Fig. 5A, ref. 12, first supply channel’; including ‘microfluidic channel 330’], configured for flow [ Para 0098]  of a first liquid [Para 0098, ‘stream of particles 18’; fig. 5A, ref. 18; Para 0054, 0057, 0075-0076,0084 ‘fluidic sample including, for example, particles or cells, Please see MPEP 2114(II) for further details.
a second channel [Para 0098, Fig. 5A, ref. 14. ‘second supply channel’ including ‘microfluidic channel 330’] configured for flow [ Para 0098] of a second liquid [Para 0098, ‘carrier liquid (such as a sheath fluid)’; Para 0114, ‘sheath or buffer fluid’; Para 0086, ‘align particles within the sample fluid by using focusing fluid (e.g.,sheath fluid)] and the flow of the first liquid [Para 0098, ‘stream of particles 18’; fig. 5A, ref. 18; Para 0054, 0057, 0075-0076,0084 ‘fluidic sample including, for example, particles or cells, therethrough’; Para 0075, 0084, ‘sample containing particles ( e.g., cells, etc.)’], wherein the first liquid [Para 0098, ‘stream of particles 18’; fig. 5A, ref. 18; Para 0054, 0057, 0075-0076,0084 ‘fluidic sample including, for example, particles or cells, therethrough’; Para 0075, 0084, ‘sample containing particles ( e.g., cells, etc.)’] has a higher viscosity Please see MPEP 2114(II) for further details.
a third channel [Fig. 5A, refs. 22a and 22b]; configured for receiving selected objects from the mixture of objects [Para 0052, 0054, 0057, 0075, 0084, ‘sample containing particles cells (e.g., blood platelets, white blood cells, tumorous cells, embryonic cells, spermatozoa, microscopic particles, etc.) or the like.], wherein the second channel [Para 0098, Fig. 5A, ref. 14. ‘second supply channel’ including Please see MPEP 2114(II) for further details; and
a heating chamber [Para 0113, ‘side passage or channel 514’; Fig. 5A-B,6A-C, 7A-G, ref. 514; Para 0119, 0123, ‘fluid filled portion’ Figs. 7A-G, ref, 515] comprising a heater [Abstract, Para 0095, Para 0113, heating element, ref. 512] adapted for generating at least one microbubble [Abstract, ‘trapped air bubble’; Para 0095, 0100, vapor bubble nucleation] in the second liquid [Para 0098, ‘carrier liquid (such as a sheath fluid)’; Para 0114, ‘sheath or buffer fluid’; Para 0086, ‘align particles within the sample fluid by using focusing fluid (e.g.,sheath fluid)’] for generating a jet flow [Para 0009, ‘a bubble jet actuator in fluid communication with the microfluidic channel for deflecting a particle from the stream in the channel] from the second channel [Para 0098, Fig. 5A, ref. 14. ‘second supply channel’ including ‘microfluidic channel 330’], the heating chamber [Para 0113, ‘side passage or channel 514’; Fig. 5A-B,6A-C, 7A-G, ref. 514; Para 0119, 0123, ‘fluid filled portion’ Figs. 7A-G, ref, 515] connected [Fig. 5A, as structurally arranged’] to the second channel [Para 0098, Fig. 5A, ref. 14. ‘second supply channel’ including ‘microfluidic channel 330’]; This limitation “adapted for generating at least one…”is interpreted as a method of intended use given patentable Please see MPEP 2114(II) for further details; 
wherein the first channel [Para 0076, 0116; Fig. 5A, ref. 330; Para 0098,Fig. 5A, ref. 12, first supply channel’; including ‘microfluidic channel 330’], the second channel [Para 0098, Fig. 5A, ref. 14. ‘second supply channel’ including ‘microfluidic channel 330’], and third channel [Fig. 5A, refs. 22a and 22b] are positioned [Fig. 5A, ‘as structurally arranged’] such that when the heater [Abstract, Para 0095, Para 0113, heating element, ref. 512] is configured to generate the at least one microbubble [Para 0116, ‘vapor bubble’]  in the second liquid [Para 0098, ‘carrier liquid (such as a sheath fluid)’; Para 0114, ‘sheath or buffer fluid’; Para 0086, ‘align particles within the sample fluid by using focusing fluid (e.g.,sheath fluid) …’], the at least one microbubble [Para 0116, ‘vapor bubble’] pushes an interface [‘interface (‘mixing’) of the stream of particles and the carrier (sheath fluid) is inherently taught’; Para 0098, ‘microfluidic channel 330 may include a first supply channel 12 for introducing a stream of particles 18 and a second supply channel 14 for supplying a carrier liquid (such as a sheath fluid’)’; Para 0004, ‘particles surrounded by sheath liquid’; ‘interface is inherently taught in the surrounding’] between the first liquid [Para 0098, ‘stream of particles 18’; fig. 5A, ref. 18; Para 0054, 0057, 0075-0076,0084 ‘fluidic sample including, for example, particles or cells, therethrough’; Para 0075, 0084, ‘sample containing particles (e.g., cells, etc.)’] and second liquid [Para 0098, ‘carrier liquid (such as a sheath fluid)’; Para 0114, ‘sheath towards the first channel [Para 0076, 0116; Fig. 5A, ref. 330; Para 0098,Fig. 5A, ref. 12, first supply channel’; including ‘microfluidic channel 330’] and generates the jet flow coming from the second channel [Para 0098, Fig. 5A, ref. 14. ‘second supply channel’ including ‘microfluidic channel 330’]  to deflect selected objects [para 0047 in the first liquid into the third channel. This limitation “is configured to generate…” is interpreted as a method of intended use given patentable weight to the extent of effecting the heating element 512, included in the bubble jet actuator (510) which may be located within a side passage or channel 514 to generate vapor bubble [Para 0116], where the a second supply channel 14 for supplying a carrier liquid (such as a sheath fluid) [Para 0098] ; where the generation and rapid expansion of the vapor bubble results in a pressure pulse in the bubble jet actuator [Para 0047, ‘provided with at least one heating element or vapor bubble generator’] such that fluid within the bubble jet actuator is directed into the primary microfluidic channel. The pressure pulse causes a flow disturbance within the primary microfluidic channel, which serves to deflect a particle from the stream of particles. The bubble jet actuators may communicate with the primary microfluidic channel through fluid-filled side passages [ Para 0047]; The primary microfluidic channel 330 conveys the particles suspended in the carrier liquid past the switch mechanism 500 and then branches into a first branch 22a and a second branch 22b at a branch point 21.  Please see MPEP 2114(II) for further details.

Please see MPEP 2114(II) for further details; and a feedback system [Para 0093, ‘interrogation sites 314a’ ; Para 0074, ‘a single detector or detector assembly may be associated with a plurality of interrogation sites’] for providing information [Para 0093, ‘monitor the sort performance, to confirm the adequacy of the focusing, detection and/or switching optimization algorithms] of the presence of the object [Para 0004 ‘detector detects a particle having a predetermined characteristic a signal generator is Please see MPEP 2114(II) for further details.

Regarding Claim 5, Perrault teaches the microfluidic device [Abstract, ‘microfluidic chip assembly’] according to Claim 1 further comprising a controller [Para 0065, ‘Control system 150 may send or transmit signals to the particle interrogation system 110, to the fluidic system 120, to the particle manipulation system 130’] for controlling actuation signals for generating a jet [Para 0012, ‘the bubble jet actuator… controlled by a signal generator], wherein the actuation signals[ Para 0092, ‘electrical signal generators that may provide AC signals and/or pulsed signals (both regular or varying) have any suitable waveform, frequency and/or amplitude],  comprise a tapered leading edge and a tapered trailing edge [ Para 0092, ‘AC signals having a sinusoidal pattern is well known in the art’]. 

Regarding Claim 6, Perrault teaches the microfluidic device [Abstract, ‘microfluidic chip assembly’] according to any of the Claim 1, wherein further comprising 

Regarding Claim 8, Perrault teaches the microfluidic device [Abstract, ‘microfluidic chip assembly’] according to claim 1 wherein the interface [‘interface (‘mixing’) of the stream of particles and the carrier (sheath fluid) is inherently taught’; Para 0098, ‘microfluidic channel 330 may include a first supply channel 12 for introducing a stream of particles 18 and a second supply channel 14 for supplying a carrier liquid ( such as a sheath fluid’)’; Para 0004, ‘particles surrounded by sheath liquid’; ‘interface is inherently taught in the surrounding’] between the first liquid [Para 0098, ‘stream of particles 18’; fig. 5A, ref. 18; Para 0054, 0057, 0075-0076,0084 ‘fluidic sample including, for example, particles or cells, therethrough’; Para 0075, 0084, ‘sample containing particles ( e.g., cells, etc.)’]  and the second liquid [Para 0098, ‘carrier liquid (such as a sheath fluid)’; Para 0114, ‘sheath or buffer fluid’; Para 0086, ‘align particles within the sample fluid by using focusing fluid (e.g.,sheath fluid) …’] is formed by direct contact between the first liquid and the second liquid.
The claimed “formed by direct contact between the first liquid and the second liquid” is directed to a product by process limitation. It appears that the structure of the interface in Claim 7 is similar to that the structure of the interface taught by Perrault in Claim 1 and thus given the appropriate patentable weight. Please see MPEP 2113 for further details.

Please see MPEP 2114(II) for further details.

Regarding Claim 10, Perrault teaches the microfluidic device [Abstract, ‘microfluidic chip assembly’] according to Claim 1, wherein the interface [‘interface (‘mixing’) of the stream of particles and the carrier (sheath fluid) is inherently taught’; Para 0098, ‘microfluidic channel 330 may include a first supply channel 12 for introducing a stream of particles 18 and a second supply channel 14 for supplying a carrier liquid ( such as a sheath fluid’)’; Para 0004, ‘particles surrounded by sheath 

Regarding Claim 11, Perrault teaches the microfluidic device [Abstract, ‘microfluidic chip assembly’] according to Claim 11, wherein the second channel [Para 0098, Fig. 5A, ref. 14. ‘second supply channel’ including ‘microfluidic channel 330’] further comprises an additional chamber [Para 0100,0103, 0106, 0107, 0110, 0115 ‘side chamber’ Fig. 5-9, ref. 516], and wherein the gas plug [Fig. 7A-G, ref. 517 ‘ a trapped air pocket’; Para 0119, 0118, ‘fluid first flows into the primary microfluidic channel’] is captured [Fig. 5-9, ‘ as structurally arranged’] in the additional chamber [ Para 0100,0103, 0106, 0107, 0110, 0115 ‘side chamber’ Fig. 5-9, ref. 516].

Regarding Claim 12, Perrault teaches the microfluidic device [Abstract, ‘microfluidic chip assembly’] according to Claim 11, further comprising hydrophilic pillars[Para 0103, Fig, 5A, Fig. 8-9, ref. 25. ‘a meniscus’] in the chamber [Para 0100, 0103, 0106, 0107, 0110, 0115 ‘side chamber’ Fig. 5-9, ref. 516], wherein the hydrophilic pillars [Para 0103, Fig, 5A, Fig. 8-9, ref. 25. ‘a meniscus’] define an interface [Para 

Regarding Claim 13, Perrault teaches the microfluidic device [Abstract, ‘microfluidic chip assembly’] according to Claim 10, further comprising an additional channel [Para 0120, ‘any of the two branched arms; Fig 7C-G, as structurally arranged’ in the various bubble jet actuator configurations] adapted for controlling a size [ Para 0120, ‘volume’]  of the gas plug [Fig. 7A-G, ref. 517 ‘a trapped air pocket’; Para 0119, 0118, ‘fluid first flows into the primary microfluidic channel’].
This limitation “adapted for controlling…” is interpreted as a method of intended use given patentable weight to the extent of effecting the various bubble jet actuator configurations control the volume and position of the trapped air bubble. [Para 0120]. Please see MPEP 2114(II) for further details.

Regarding Claim 15, Perrault teaches the microfluidic device [Abstract, ‘microfluidic chip assembly’] according to Claim 14, further comprising an additional chamber [Fig. 8-9 and 13, ‘any of side chambers 566a-c’] comprising hydrophilic pillars [Para 0103, Fig, 5A, Fig. 8-9 and 3 , any of refs. 25. ‘a meniscus’] for stabilizing the interface [Para 0103, 0119, 0120; Fig. 8-9 and 3, any of refs. 25. ‘a meniscus’] ‘; meniscus defines interface’] between the first liquid [Para 0098, ‘stream of particles 18’; 
This limitation is “stabilizing the interface” is interpreted as method of intended use given patentable weight to the extent of effecting the meniscus [Fig. 8-9 and 3, any of refs. 25. ‘a meniscus’] to be structurally arranged Fig. 8-9 and 3, any of refs. 25. ‘a meniscus’], to define the surface of the fluid [Para 0103]. Please see MPEP 2114(II) for further details.

Regarding Claim 16, Perrault teaches the microfluidic device [Abstract, ‘microfluidic chip assembly’] according to Claim 1, wherein the second channel [Para 0098, Fig. 5A, ref. 14. ‘second supply channel’ including ‘microfluidic channel 330’]  is an elongated channel [Fig. 5A, ref. 14, ‘ as structurally arranged’]. 

Regarding Claim 19, Perrault teaches a diagnostic device [Para 0003-0004; Para 0052, 0077, ‘flow cytometer’] for diagnosing a status of a patient (this is method of intended use; device is capable of performing the Claimed function; Para 0003, 0051; ‘therapeutic medical device; Para 0054), the diagnostic device comprising:
the microfluidic device according to claim 1 [See teachings of Perrault according to Claim 1 rejections] ; and


Regarding Claim 20, Perrault teaches an industrial inspection device [Para 0003-0004; Para 0052, 0071, 0077, ‘flow cytometer’] for inspecting a liquid flow (method of intended use; device is capable of performing the intended functions; Para 0052, 0071, and 0077) comprising objects, the industrial inspection device comprising:
the microfluidic device according to any of the claim 1 [See teachings of Perrault according to Claim 1 rejections]; 
an output device [Para 0004, ‘output device’], wherein the output device determines an integrity quality [Para 0004, 0010, ‘predetermined characteristic a signal generator is activated for sorting or deflecting the particle] or quantity of the objects 
wherein the output thereon for characterizes the liquid flow [ Para 0004, 0050]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the detector to detect a particle having a predetermined characteristic a signal generator is activated for sorting or deflecting the particle[ Para 0004], suspended in a liquid. The particle sorting system provides high-throughput, low error sorting of particles based on a predetermined characteristic. Please see MPEP 2114(II) for further details.
Regarding Claim 21, Perrault teaches a method for forming the microfluidic device [Abstract, ‘microfluidic chip assembly’] according to claim 1, the method comprising:
providing a substrate [Para 0011, 0123] comprising at least one jet flow actuator [Para 0011 ‘includes a bubble jet actuator formed on the substrate’] for generating the 
providing a structural layer [ Para 0123,second substrate layer] over the substrate [Para 0123, ‘third substrate layer’]
Patterning [Para 0123, ‘the microfluidic channels 330, 332, 334, 514, 516, etc. may be formed by separately molding, etching or otherwise forming portions of microfluidic channels’] the structural layer [ ‘second layer’] such that the structural layer comprises at least one micro-fluidic channel [‘forming microfluidic channels’] exposing the at least one jet flow actuator [ Para 0123, ‘In general, a microfluidic chip 320 provided with one or more bubble jet actuators 510 may be formed with any number of layers] ; and
providing a cover [Para 0123, ‘first layer’; Para 0082] over the structural layer [Para 0123, ‘the second layer may be sandwiched between the first and third layer, such that the first and third layers form the top and bottom surfaces of the microfluidic channels; ‘may provide a cover to the second layer which may include the fluidic channels 330,332,334,514,516, etc.’], wherein the cover [Para 0123, ‘a first layer may 
rendering a surface [Para 0126, ‘hydrophobic and/or hydrophilic surfaces may be provided’] of the at least one micro-fluidic channel [ Para 0126, ‘ to preferentially channel the fluid to the closed end of the side channel 514 while preferentially allowing air to escape the dosed channel’] hydrophobic.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Perrault JR. et al. [US20150328637A1, hereinafter ‘Perrault’], in view of Matthies [US20120142010A1].
Regarding Claim 7, Perrault teaches the microfluidic device [Abstract, ‘microfluidic chip assembly’] according to claim 6, wherein the hydrophobic coating [Para 0126, ‘hydrophobic and/or hydrophilic surface] is a perfluorodecyltrichlorosilane (PDTS) monolayer [Para 0126, ‘surface’].
Perrault does not teach “perfluorodecyltrichlorosilane (PDTS)”
Mathies teaches “perfluorodecyltrichlorosilane (PDTS) [Para 0100] 
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Perrault JR. et al. [US20150328637A1, hereinafter ‘Perrault’], in view of Howell JR. et al. [US20110193259A1, hereinafter ‘Howell’]
Regarding Claim 14, Perrault teaches the microfluidic device [Abstract, ‘microfluidic chip assembly’] according to Claim 1, wherein the second liquid [Para 0098, ‘carrier liquid (such as a sheath fluid)’; Para 0114, ‘sheath or buffer fluid’; Para 0086, ‘align particles within the sample fluid by using focusing fluid (e.g., sheath fluid) …’];
Perrault does not teach “water”
Howell (an analogous art directed to a sheath flow system having a channel with at least one fluid…) teaches “water” [Para 0074, ‘water for sheath fluid’]
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the carrier (buffer) fluid of Perrault with water as the sheath fluid of Howell because this is a substitution of equivalent elements yielding .

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Perrault. JR. et al. [US20150328637A1, hereinafter ‘Perrault’], in view of Pease et al. [US20040151629A1].
Regarding Claim 17, Perrault teaches the microfluidic device [Abstract, ‘microfluidic chip assembly’] according to Claim 1, wherein the heater [Abstract, Para 0095, Para 0113, heating element, ref. 512] comprises a stack [Para 0127-128, Fig.12, refs. 512a-c’; ‘arranged sequentially’; ‘as structurally arranged’; Fig. 18, refs. 512a-d; Para 0130, ‘arranged in any suitable configuration’], the stack [Para 0127-128, Fig.12, refs. 512a-c’; ‘arranged sequentially’; ‘as structurally arranged’; Fig. 18, refs. 512a-d; Para 0130, ‘arranged in any suitable configuration’] comprising ; wherein the stack [Para 0127-128, Fig.12, refs. 512a-c’; ‘arranged sequentially’; ‘as structurally arranged’; Fig. 18, refs. 512a-d; Para 0130, ‘arranged in any suitable configuration’] is on top of a semiconductor substrate layer (this limitation is optional)  or a glass layer [ Para 0123, ‘third layer may include one or more heating elements 512’ ; ‘third layer may be BF33 (‘Borosilicate Glass’)’; Para 0082, ‘Heater elements 512, …on the surface of the BF33 (‘Borosilicate Glass’) substrate]
Perrault does not teach “a metal layer in between a first passivation layer and a second passivation layer”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrault to incorporate “a metal layer in between a first passivation layer and a second passivation layer” as taught by Pease, motivated by the need to provide a substrate portion 132 also may include a device layer 142 of electronic devices for thermal control (that is, heaters, coolers, and/or temperature sensors). Device layer 142 may overlie a surface of the substrate and insulation layer 140. Another insulation layer, a passivation layer 144 may overlie device layer 142 to electrically and/or chemically protect the device layer from the fluid contents of fluid chamber 136 [Pease, Para 0054]. Doing so allows for thermal control devices such as heaters/coolers and temperature sensors, to be disposed in a more cooperative spatial relationship to modify and sense the temperature of substantially the same fluid volume. 

Regarding Claim 18, Perrault teaches the microfluidic device [Abstract, ‘microfluidic chip assembly’] according to Claim 1, wherein;

Pease teaches “the first passivation layer [Para 0054, ‘conduction layer’. For instance Aluminum] in between a first passivation layer [Para 0054, ‘Aluminum oxide layer as a passive oxide on Aluminum metal inherently provides passivation layer; Aluminium oxide inherently has a thermal conductivity of 25.08 W/m/K]  has a lower thermal conductivity than the second passivation layer [Para 0054, Fig. 6, ref. 144 ‘Another insulation layer, a passivation layer’; Para 0133, Fig. 38, ref. 55, ‘One or more passivation layers 558 may cover these thin films. Suitable materials for a passivation layer may include silicon nitride (Si3N4) or silicon carbide (SiC), among others’; Silicon nitride inherently has a thermal conductivity of 30.1 W/m/K].
 The thermal conductivities of the Aluminum oxide and Silicon Nitride are interpreted as inherent physical properties. It appears that the first and second passivation layers taught by Pease are substantially identical in chemical structure, therefore, the properties qualified by the first and second passivation layers claimed are inherently met. The indices are given the appropriate patentable weight. See MPEP 2112.01(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrault to incorporate “the first passivation layer has a lower thermal conductivity than the second passivation layer”” as taught by Pease, to utilize Silicon nitride and Aluminum oxide as suitable passivation layers, [Pease, Para 0133, 0054]. Doing so allows the provision of suitable thermal barriers from the conduction layer.
Response to Arguments
Applicant’s arguments, see Page 8, filed on 07/07/2021, with respect to U.S.C §112(b) rejections of claims 12, 15, 19 and 20 are not persuasive.  The rejections of Claims 12, 15, 19 and 20 with respect to U.S.C §112(b) is still pending with respect to the claim rejections. 
Applicant’s arguments, see Page 8, filed on 07/07/2021, with respect to U.S.C. §102 of claims 1-6, 16 and 19-21 are fully considered but they are not persuasive.   
Applicant argues: 
[Perrault does not refer to any microfluidic device involving a second liquid that is different from a first liquid, both with are non-compressible, and furthermore, Perrault relies on compressible gas, e.g., air, contained in parts 516 and 566. See also Perrault at paragraphs [0103] and [0105]. Perrault is completely silent with respect to the microfluidic device of claim 1 as well as the diagnostic device claim 19, industrial inspection device 20 and method for forming the microfluidic device of claim 21.]
Applicant’s arguments with respect to independent claim 1, 19 and 20 has been considered and Examiner respectfully disagrees.  
Regarding Claim 1, Perrault teaches the non-compressible first liquid [Para 0098, ‘stream of particles 18’; fig. 5A, ref. 18; Para 0054, 0057, 0075-0076,0084 ‘fluidic sample including, for example, particles or cells, therethrough’; Para 0075, 0084, ‘sample containing particles ( e.g., cells, etc.)’] and  non-compressible second liquid [Para 0098, ‘carrier liquid (such as a sheath fluid)’; Para 0114, ‘sheath or buffer fluid’; Para 0086, ‘align particles within the sample fluid by using focusing fluid (e.g.,sheath fluid) …’] with respect to the amendments on Claim 1. 
Regarding Claims 19 and 20, Examiner submits that the Claim rejections is still pending according to the teachings of Perrault. 
Examiners suggests to Applicant to include structural limitations that will clearly distinguish the instant limitations of the Applicants invention from that of Perrault in the independent Claim limitations. 

Applicant’s arguments, see Page 8, filed on 07/07/2021, with respect to U.S.C. §103 of claims 7, 8-9, 10-12, 13 and 14-15 and 17-18 are fully considered but they are not persuasive.   
Applicant argues: 
[The Applicant respectfully traverses these rejections. First, primary reference Perrault fails to teach or suggest each and every limitation of claim 1 from which claims 7-15, 17 and 18 depend from as discussed above.
Second, the secondary references Larson, Chiou, Tan, Linder and Pease do not remedy any of the deficiencies in Perrault's teachings. Larson relates to PDMS (not PTMS) in the context of a droplet generator and merger. Chiou relates to droplet formation and cell encapsulation. Tan relates to fluid mixing and delivery. Linder relates to a fluid delivery system. Pease relates to sample analysis. None of these secondary references are concerned with a microfluidic device for sorting objects. Furthermore, like Perrault, none of these secondary references teach or suggest all of the limitations of claim 1 as amended.
Thus, even if the teachings of each of the secondary references are combined with Perrault's teachings, a person of ordinary skill in the art would not be motivated by the combined teachings of Perrault and any of the secondary references to make and use the claimed invention with any expectation of success. Motivation to make and use the claimed invention would only have arisen from the teachings of the present specification, not the cited references]. 

Applicant’s arguments with respect to independent claim 1 from which claims 7-15, 17 and 18 depend, has been considered and Examiner respectfully disagrees. 
 Examiner submits that Perrault teaches the limitation of Claim 1 from which Claims 7-15, 17 and 18 depend, provided according the rejections of amended claim 1. 

Regarding the teachings of Perrault in view of Pease, both reference are used for biological sample analysis and have heating elements such as resistive heaters included on the embodiment of the microfluidic devices for bubble creation, to effect the operation of the respective devices. As recited in the rejection of Claim 17 and 18, the heating elements of Perrault does not explicitly teach “a metal layer in between a first passivation layer and a second passivation layer”. However, Pease cures the deficiency of Perrault to meet the teaching of this limitations in Claim 17 and 18. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797                                                                                                                                                                                                                   
 
















.

.